Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 07/14/21 are acknowledged.
Claims 19-21 were cancelled.
Claim 11 was amended.
Claims 1-18 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim Rejections - 35 USC § 112
In light of the cancellation of claims 19-21, the rejection of claims 19-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is rendered moot. 
Claim Rejections - 35 USC § 102
Applicant’s arguments (Pages 4-8, filed 07/14/21) regarding the rejection of claims 1-7, 13-14, 16-17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Liversidge et al. (US 5,399,363 – “Liversidge” hereafter) and the rejection of claims 1-2, 8-12, 15, 18, and 21 under 102(a)(1) as being anticipated by Liversidge 566 (US 2006/0188566) have been fully considered and are persuasive. Since the prior art references do not teach the identical structure of the claimed particles, and since Applicant demonstrated the structural differences in mean bulk densities and specific surface areas in paclitaxel and docetaxel particles prepared by milling (as taught by 
Claim Rejections - 35 USC §§ 102 & 103
Applicant’s arguments (Pages 8-9, filed 07/14/21) regarding the rejection of claims 1-7, 13-14, 16-17, and 19-20 under 35 U.S.C. 102(a)(2) as being anticipated by Williamson et al. (US 2015/0342872 A1) and the rejection of claims 1-2, 8-12, 15, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 2015/0342872 A1) in view of Crown et al. (“Docetaxel and Paclitaxel in the Treatment of Breast Cancer: A Review of Clinical Experience,” The Oncologist, 2004;9(suppl 2):24-32) have been fully considered and are persuasive. Applicant demonstrated that the AIA  35 U.S.C. 102(b)(2)(C) exception applies to the Williamson et al. reference. Therefore, the rejections based on Williamson et al. are withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 07/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 9,814,685; 10,391,090; 10,507,195; 10,729,673; 10,874,660; 10,894,045; 10,993,927; and 11,033,542, and any patents granted on Application Numbers 16/839,737 and 17/023,098 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejections are withdrawn.
Updated Search
An updated prior art search did not disclose a reference that teaches a composition comprising particles including at least 95% by weight of a taxane, or a 2/g as recited in the instant claims. Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615